Citation Nr: 0516937	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-23 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 6, 2002 
for an award of a total rating based on individual 
unemployability



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a  
October 2002 rating decision by the Department of Veterans 
Affairs (VA) Philadelphia, Pennsylvania Regional Office (RO), 
which granted the veteran a TDIU, effective from August 6, 
2002. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a May 1999, the RO granted the veteran service connection 
for post-traumatic stress disorder (PTSD), rated 30 percent 
disabling, effective from February 1999.  The 30 percent 
rating was continued by an RO rating determination dated in 
July 1999.  The veteran appealed the 30 percent rating and a 
statement of the case was furnished in July 2000.  In a July 
2002 the PTSD rating was increased from 30 percent to 50 
percent disabling, effective from February 1999.  This 
determination was effectuated by an RO rating decision dated 
in July 2000.  

As noted above, the current appeal arises from an October 
2002 rating decision, which in pertinent part awarded the 
veteran a TDIU, effective from August 6, 2002.  In a 
statement received in April 2003 the veteran asserted that 
the 30 percent disability rating assigned for his PTSD by the 
RO effective from February 1999  "was wrong."  He stated 
that he was appealing the denial of the 100 percent rating 
for PTSD at that time.  The Board finds that this statement 
raises the issue of whether there is clear and unmistakable 
error (CUE) in the RO's July 2000 rating decision.  

The Board further finds that this issue is inextricably 
intertwined with the claim on appeal and must be adjudicated 
by the RO.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should adjudicate the 
veteran's claim of CUE in the July 2000 
rating decision.  If the claim is denied, 
the RO should provide the veteran with 
notice of that denial and of his 
appellate rights.  The RO is informed 
that this issue is not before the Board 
for appellate consideration until timely 
perfected.  Thereafter the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




